

116 HRES 645 IH: Expressing support for the designation of October 11, 2019, as the Day of the Girl Child in the United States, and celebrating the International Day of the Girl Child in the United States.
U.S. House of Representatives
2019-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 645IN THE HOUSE OF REPRESENTATIVESOctober 18, 2019Mr. Trone (for himself, Ms. Wilson of Florida, Ms. Fudge, Mrs. Lee of Nevada, Ms. Judy Chu of California, Ms. Jackson Lee, Mr. Payne, Ms. Clarke of New York, and Ms. Houlahan) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONExpressing support for the designation of October 11, 2019, as the Day of the Girl Child in the
			 United States, and celebrating the International Day of the Girl Child in
			 the United States.
	
 Whereas, on December 19, 2011, the United Nations General Assembly adopted Resolution 66/170, to declare October 11 of each year as the International Day of the Girl Child to recognize girls’ rights and the unique challenges girls face around the world;
 Whereas the International Day of the Girl Child publicly recognizes the vulnerable positions of girls worldwide and endorses their protection and promotion as equal citizens in every country;
 Whereas in many countries, girls do not have the right of free speech or enjoy privileges afforded others in their respective societies, are exploited and attacked, and are subjected to media pressure concerning how they should look, act, and feel;
 Whereas girls should be recognized for their positive and transformative role in shaping society and for overcoming obstacles of gender equality;
 Whereas the observation of the International Day of the Girl Child supports more opportunity for girls and increases awareness of gender inequality faced by girls worldwide based on their gender; and
 Whereas the observance of the International Day of the Girl Child in the United States may help build awareness of the challenges faced by girls worldwide and promote the end of gender discrimination: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of the Day of the Girl Child in the United States; and
 (2)encourages— (A)educational entities, organizations, businesses, clubs, and government agencies with a shared interest in promoting girls’ rights to collaborate and develop educational tools for use in the public schools of the United States; and
 (B)the people of the United States to observe the International Day of the Girl Child and the Day of the Girl Child in the United States with appropriate ceremonies and other activities.
				